833 F.2d 309Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willis BAILEY, Jr., Plaintiff-Appellant,v.Doctor EDWARD, Hadley Memorial Hospital, Defendants-Appellees.
No. 87-2110.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 31, 1987.Decided Oct. 27, 1987.

Willis Bailey, appellant pro se.
Michael L. Rosendorf and Robert Charles Morgan, Donahue, Ehrmantraut & Montedonico, for appellees.
Before JAMES DICKSON PHILLIPS, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order dismissing plaintiff's complaint against Dr. Edwards and Hadley Memorial Hospital is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.*   Bailey v. Doctor Edward, C/A No. JFM-87-678 (D.Md. June 4, 1987).


2
AFFIRMED.



*
 It appears that Dr. Edwards was a resident of Maryland;  thus, the action could not properly proceed based on diversity of citizenship.  Nor did the complaint state a federal claim against the defendants